Citation Nr: 1643176	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-20 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether termination of the appellant's death pension benefits, effective May 1, 1997, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.  He died in July 1990.  The appellant seeks recognition as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision letter of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  Jurisdiction has since been transferred to the VA Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her July 2012 substantive appeal, the appellant requested a Travel Board hearing before a Veterans Law Judge.  The RO scheduled the hearing for August 2013.  On the day of the scheduled hearing, the appellant called the RO and explained that her car had broken down on the way to the RO and she would not be able to appear for her scheduled hearing.  She also asked that her hearing be rescheduled.  She was notified in an August 2013 letter that she would need to file a motion for a rescheduled hearing within 15 days of the missed hearing and that she would need to explain why she did not appear for the scheduled hearing.  VA received such a letter within 15 days following the scheduled hearing.

Given that the appellant had car trouble on the way to the hearing, that she notified the RO that same day that she would not be able to attend the hearing due to car trouble, and that she notified the VA of this fact in writing within 15 days after the missed hearing, there was good cause for her failure to report for the hearing and she properly requested the hearing be rescheduled.  38 C.F.R. § 20.704(d).   
Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing.  Notify the appellant and her representative of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b) (2015). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




